Citation Nr: 1515187	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability due to VA treatment on May 31, 2011.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2013, and a transcript of the hearing is associated with his claims folder.  At the hearing, additional evidence was submitted with a waiver of RO consideration of it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had surgery on his left femur in May 2011, and it is due to this surgery that he has filed his 38 U.S.C.A. § 1151 claim.  The record reflects that prior to the surgery, he was a tetraplegic and had heterotopic ossification in the area of his left hip which had caused ankylosis of his left hip joint.  On May 31, 2011, he underwent surgery which performed a left hip disarticulation and left hip heterotopic ossification excision.  In February 2012, he reported that following his surgery, he has periods of hypotension and tunnel vision, as well as more frequent incontinent events and impotence.  He advised that prior to the surgery, he experienced incontinence about once every 60 to 85 days, and that since the surgery, the longest he has been able to go without an involuntary bowel movement is 23 days.  During his hearing on appeal, he testified that as a consequence of the surgery, he now has bowel and bladder problems.  Record review reveals that neurogenic bowel and bladder problems have been diagnosed.  There has been no medical opinion concerning these aspects of his claim, and one is now required in light of 38 C.F.R. § 3.159 (2014).  

In addition, the Board notes that additional evidence has been presented since the issuance of the statement of the case.  This evidence includes a statement dated in June 2013 from the VA Chief of Staff at the Minneapolis VAHCS indicating that he supports the Veteran's claim for 1151 benefits.  This additional must be considered by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in order to assist in evaluating his claim for VA compensation under 38 U.S.C.A. § 1151 for additional disability due to VA treatment on May 31, 2011.  Any indicated tests and studies are to be performed.  Prior to the examination, the claims record must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment on May 31, 2011, in the form of hypotension, tunnel vision, impotence, neurogenic bowel and/or neurogenic bladder.  If so, he or she should also opine as to whether the proximate cause of any such additional disability was due to (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable. 

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner is advised that, whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, to include the requested VA examination, as well as the letter dated in June 2013 from the VA Chief of Staff at the Minneapolis VAHCS indicating that he supports the veteran's claim for 1151 benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




